MORROW, P. J.
Conviction is for the unlawful possession of equipment for the manufacture of intoxicating liquor.
This offense was denounced by section 1, c. 78, of the Acts 36th Leg. 2d Called Sess. That section of the act was amended by 37th Leg. 1st Called Sess. c. 61. In the amendment this offense was omitted. There is no saving clause under which prosecutions, for offenses committed prior to the amendment may he maintained.
Article 16 of the Penal Code is imperative to the effect that the repeal of the law abates pending prosecutions. In several instances in cases of conviction under this law, we have found it necessary to reverse the judgment and order dismissal. That result must attend in this one. Cox v. State (Tex. Cr. App.) 234 S. W. 531.

<g=^For other oases see same topic and KEY-NXJMBBR in all Key-Numbered Digests and Indexes